 1
 2
                                                                     JS-6
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10       JESSE L. DICKENSON,                        Case No. EDCV 18-2464-DOC (KK)
11                              Plaintiff,
12                        v.                        JUDGMENT
13       JEFFREY HAGA, ET AL.,
14                              Defendant(s).
15
16
17           Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19           IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20
21   Dated: April 30, 2019
22
                                                HONORABLE DAVID O. CARTER
23                                              United States District Judge
24
25            

26    

27
28
